Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on 5/24/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-16, 24-25, 28, 42, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018).  Desimone teaches a method for treating a disease in a subject in need thereof (page 15, lines 4-7), comprising: providing a device for transport of a material across skin (a microneedle device for drug delivery through the skin, a biological barrier (page 1, lines 11-13; page 2, lines 15-17), wherein the device comprises: a plurality of microneedles each having a base end and a tip (page 5, lines 1-2; page 7, line 29; page 22, lines 24-25; Figures 5a and 8); a substrate to which the base ends of the microneedles are attached or integrated (page 5, lines 9-19; Figure 5); and biodegradable nanoparticles (page 2, line 15; page 15, line 12), wherein the nanoparticles encapsulate an active agent, such as insulin or monoclonal antibodies (an immunotherapeutic agent (page 16, lines 24-29; page 17, line 17); inserting the microneedles into skin (a biological barrier), wherein the biodegradable nanoparticle releases the immunotherapeutic agent into the subject in a controlled-release manner (page 15, lines 19-26).  The microneedle may contain hyaluronic acid (page 17, lines 27-29).  The antibody may be ipilimumab (an anti-CTLA4 antibody) (page 16, lines 28-30).  The disease may be a condition that requires insulin injection (page 16, lines 1-6).  The disease may be cancer (page 15, lines 4-7), such as melanoma (page 16, line 18).

Yu is directed to methods of treating diseases by microneedle-array patches, and is therefore in the same field of invention as Desimone (abstract).  Yu teaches incorporation of an active agent and a pH altering agent into that acid-degradable nanoparticles which provide faster delivery for the active agent in microneedle-array patches (abstract; introduction).  The pH altering agent may be glucose oxidase (abstract; introduction).  The acid-degradable nanoparticle may comprise modified dextran (abstract; introduction).  The trigger mechanism afforded by incorporating an agent in an acid-degradable nanoparticle with a pH altering agent offers a clinical opportunity for closed-loop delivery of insulin and efficacious drug delivery to treat disease (page 8265, left column).
It would have been obvious to one of ordinary skill at the time the instant invention was made to modify the method of Desimone to incorporate its active agent in an acid-degradable nanoparticle with a pH altering agent.  The motivation would have been to provide a faster and more efficacious delivery of the active agent to the patient.   The expectation of success is high, as Yu teaches that the trigger mechanism afforded by incorporating an agent in an acid-degradable nanoparticle with a pH altering agent offers a clinical opportunity for closed-loop delivery of insulin and efficacious drug delivery to treat disease.

Claims 14-16, 24-25, 28, 42-44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018) in further view of Wolchok (The New England Journal of Medicine, 2013).   The relevant portions of Desimone and Yu are given above.
Desimone and Yu fail to teach an anti-PD1 antibody in combination with an anti-CTLA4 antibody.
Wolchock teaches that nivolumab (an anti-PD1 antibody) and ipilimumab (an anti-CTLA4 antibody) attack melanoma by two different mechanisms, and when combined together, are efficacious in treating melanoma (Background; Conclusions).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate nivolumab (an anti-PD1 antibody) and ipilimumab (an anti-CTLA4 antibody) as the active agent in the microneedle array of Desimone for the treatment of melanoma.  The motivation for this is that Desimone desires to use its microneedle array to treat melanoma (Desimone: page 16, line 18), and incorporating nivolumab (an anti-PD1 antibody) and ipilimumab in the same formulation will attack melanoma by two different mechanisms and provide efficacious treatment of melanoma.  The expectation of success is high, as nivolumab in combination with ipilimumab is effective to treat even advanced melanoma (Wolchock: Background; Conclusions). 

Claims 14-16, 24-25, 28, 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018) in further view of US 20180291074 to Chan.  The relevant portions of Desimone and Yu are given above.
Desimone and Yu fail to teach incorporating pembrolizumab as the antibody.
Chan teaches that pembrolizumab (an anti-PD1 antibody) is an immunotherapy antibody approvided by the USDA for the treatment of melanoma (paragraph 189).  Long term benefit is observed after treatment of melanoma with pembrolizumab (paragraph 189).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate pembrolizumab as the antibody of Desimone.  The motivation for this is that Desimone desires to use its microneedle array to treat melanoma (Desimone: page 16, line 18), and incorporating will provide for efficacious treatment of melanoma.  The expectation of success is high, as long term benefit is observed after treatment of melanoma with pembrolizumab (Chan: paragraph 189).

Claims 14-16, 24-25, 28, 42, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018) in further view of US 20110195124 to Jin.  The relevant portions of Desimone and Yu are given above.
Desimone and Yu fail to teach incorporating a surfactant into the microneedle patch.
Jin teaches that incorporation of alginate (a surfactant) into a microneedle patch provides microneedles that are hard and strong enough to penetrate the epidermis at dry state but turn to be hydrogel state soft and permeable to hydrophilic agents when absorbing body fluid (abstract; paragraphs 10-13, and 27; claims 7-9).  Drugs may be stored in the matrix of the microneedle array as well as the holding plate so that the requirement for high dose applications may be fulfilled (abstract; paragraphs 10-13).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate alginate into the microneedle patch of Desimone.  The motivation for this is that incorporation of alginate into a microneedle patch provides microneedles that are hard and strong enough to penetrate the epidermis at dry state but turn to be hydrogel state soft and permeable to hydrophilic agents when absorbing body fluid.  The expectation of success is high, as in a microneedle patch which comprises alginate, drugs may be stored in the matrix of the microneedle array as well as the holding plate so that the requirement for high dose applications may be fulfilled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
June 3, 2021